Exhibit 10.31

 

VIGNETTE CORPORATION

 

NOTICE OF GRANT TO NON-EMPLOYEE DIRECTOR

AUTOMATIC STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Vignette Corporation (the “Corporation”):

 

Name of Optionee:

   [                    ]*

Total Number of Shares:

   [                    ]*

Type of Option:

   Nonstatutory Stock Option

Exercise Price Per Share:

   $[            ]*

Date of Grant:

   [                    ]*

Vesting Commencement Date:

   [                    ]*

Expiration Date:

   [                    ]*      This option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

 

{* The specific terms of the award are determined on the date of grant pursuant
to the terms of the Corporation’s 1999 Non-Employee Director Option Plan. }

 

Exercise Schedule: The Option shall become exercisable for 100% of the Option
Shares upon Optionee’s completion of twelve (12) months of service as a member
of the Corporation’s Board of Directors (the “Board”) measured from the Grant
Date. In no event shall any additional Option Shares become exercisable after
Optionee’s cessation of Board service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Vignette Corporation 1999 Non-Employee Director
Option Plan (the “Plan”). Optionee further agrees to be bound by the terms of
the Plan and the terms of the Option as set forth in the Automatic Stock Option
Agreement attached hereto as Exhibit A. A copy of the Plan is available upon
request made to the Corporate Secretary at the Corporation’s principal offices.

 

No Impairment of Rights. Nothing in this Notice or the attached Automatic Stock
Option Agreement or in the Plan shall interfere with or otherwise restrict in
any way the rights of the Corporation and the Corporation’s stockholders to
remove Optionee from the Board at any time in accordance with the provisions of
applicable law.

 



--------------------------------------------------------------------------------

Definitions. All capitalized terms in this Notice shall have the meanings
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

 

VIGNETTE CORPORATION       OPTIONEE            

Signature

     

Signature

           

Date

     

Date

 

                  By:           By:    

Title:

         

Title:

 

Director, Board of Directors

               

Mailing Address: 

                                               

ATTACHMENTS

Automatic Stock Option Agreement

1999 Non-Employee Director Option Plan

 

EXHIBIT A

 

VIGNETTE CORPORATION

AUTOMATIC STOCK OPTION AGREEMENT

 

RECITALS

 

A. The Corporation has implemented an automatic option grant program under the
Plan pursuant to which eligible non-employee members of the Board will
automatically receive special option grants at periodic intervals over their
period of Board service in order to provide such individuals with a meaningful
incentive to continue to serve as members of the Board.

 

B. Optionee is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the automatic grant of an option to purchase shares of Common
Stock under the Plan.

 

2



--------------------------------------------------------------------------------

C. All capitalized terms in this Agreement shall have the meanings assigned to
them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, a Non-Statutory Option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.

 

2. Option Term. This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

 

3. Limited Transferability. This option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution following Optionee’s death and may be exercised, during Optionee’s
lifetime, only by Optionee.

 

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments shall accumulate
and the option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the option term under Paragraph 5
or 6.

 

5. Cessation of Board Service. Should Optionee’s service as a Board member cease
while this option remains outstanding, then the option term specified in
Paragraph 2 shall terminate (and this option shall cease to be outstanding)
prior to the Expiration Date in accordance with the following provisions:

 

(a) Should Optionee cease to serve as a Board member for any reason (other than
death) while holding this option, then the period for exercising this option
shall be reduced to a twelve (12)-month period (commencing with the date of such
cessation of Board service), but in no event shall this option be exercisable at
any time after the Expiration Date. Upon the earlier of (i) the expiration of
such twelve (12)-month period or (ii) the specified Expiration Date, the option
shall terminate and cease to be exercisable.

 

(b) Should Optionee die while a Board member or during the twelve (12)-month
period following his or her cessation of Board service, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or in accordance with the laws of
descent and distribution shall have the right to exercise this option. Such
right of exercise shall terminate, and this option shall accordingly cease to be
exercisable, upon the earlier of (i) the expiration of the twelve (12) month
period measured from the date of Optionee’s death or (ii) the specified
Expiration Date.

 

(c) Upon Optionee’s cessation of Board service for any reason, this option shall
immediately terminate and cease to be outstanding with respect to any and all
Option Shares which are not at that time exercisable in accordance with the
normal Exercise Schedule or the special acceleration provisions of Paragraph 6
below.

 

3



--------------------------------------------------------------------------------

(d) In the event of a Change in Control that occurs while Optionee is in Board
service, the provisions of Paragraph 6 shall govern the period for which this
option is to remain exercisable following Optionee’s cessation of Board service
and shall supersede any provisions to the contrary in this paragraph.

 

6. Change in Control.

 

(a) In the event of a Change in Control the exercisability of this option, to
the extent outstanding at such time but not fully exercisable, shall
automatically accelerate so that this option shall, immediately prior to the
effective date of such Change in Control, become fully exercisable and vested
for all of the shares of Common Stock subject to such option. Immediately
following the Change in Control, this option shall terminate and cease to be
exercisable except to the extent assumed by the successor corporation (or parent
thereof) in connection with such Change in Control.

 

(b) If this option is assumed in connection with a Change in Control, then this
option shall be appropriately adjusted, immediately after such Change in
Control, to apply to the number and class of securities which would have been
issuable to Optionee in consummation of such Change in Control had the option
been exercised immediately prior to such Change in Control, and appropriate
adjustments shall also be made to the Exercise Price, provided the aggregate
Exercise Price shall remain the same.

 

(c) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

 

9. Manner of Exercising Option.

 

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

 

(i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised.

 

4



--------------------------------------------------------------------------------

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

 

(A) cash or check made payable to the Corporation,

 

(B) shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date, or

 

(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable written instructions (I) to a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and (II)
to the Corporation to deliver the certificates for the purchased shares directly
to such brokerage firm in order to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

 

(b) As soon as practicable after the Exercise Date, the Corporation shall issue
to or on behalf of Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

 

(c) In no event may this option be exercised for any fractional shares.

 

10. Compliance with Laws and Regulations.

 

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.

 

5



--------------------------------------------------------------------------------

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

 

11. Successors and Assigns. Except to the extent otherwise provided in Paragraph
3 or 6, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and Optionee,
Optionee’s assigns and the legal representatives, heirs and legatees of
Optionee’s estate.

 

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address Optionee most recently provided to the Corporation. All notices shall be
deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

 

13. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.

 

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed with respect to issues of contract law under the
laws of the State of Texas and with respect to issues of corporation law under
the laws of the State of Delaware.

 

15. Market Stand-Off. In connection with any underwritten public offering by the
Corporation of its equity securities pursuant to an effective registration
statement filed under the Securities Act of 1933, including the Corporation’s
initial public offering, Optionee shall not directly or indirectly sell, make
any short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Option Shares acquired under
this Agreement without the prior written consent of the Corporation or its
underwriters. Such restriction (the “Market Stand-Off”) shall be in effect for
such period of time following the date of the final prospectus for the offering
as may be requested by the Corporation or such underwriters. In no event,
however, shall such period exceed 180 days. The Market Stand-Off shall in any
event terminate two years after the date of the Corporation’s initial public
offering. In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Corporation’s outstanding securities without receipt
of consideration, any new, substituted or additional securities which are by
reason of such transaction distributed with respect to any Option Shares subject
to the Market Stand-Off, or into which such Option Shares thereby become
convertible, shall immediately be subject to the Market Stand-Off. In order to
enforce the Market Stand-Off, the Corporation may impose stop-transfer
instructions with respect to the Option Shares acquired under this Agreement
until the end of the applicable stand-off period. The Corporation’s underwriters
shall be beneficiaries of the agreement set forth in this Paragraph 15. This
Paragraph 15 shall not apply to Option Shares registered in the public offering
under the Securities Act of 1933.

 

6



--------------------------------------------------------------------------------

 

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify Vignette Corporation (the “Corporation”) that I elect to
purchase              shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $             per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 1999 Non-Employee Director Option Plan on                     ,
200  .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price. I acknowledge that the
Purchased Shares remain subject to market stand-off restrictions as set forth in
my option agreement.

 

                    , 200  

Date

 

           Optionee     Address:          

Print name in exact manner

it is to appear on the

stock certificate:

   

Address to which certificate

is to be sent, if different

from address above:

          Social Security Number:    

 



--------------------------------------------------------------------------------

 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A. Agreement shall mean this Automatic Stock Option Agreement.

 

B. Board shall mean the Corporation’s Board of Directors.

 

C. Change in Control a change in ownership or control of the Corporation
effected through one of the following transactions:

 

a. the consummation of a merger or consolidation of the Corporation with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Corporation immediately
prior to such merger, consolidation or other reorganization;

 

b. the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

 

c. a change in the composition of the Board, as a result of which fewer than
one-third of the incumbent directors are directors who either (i) had been
directors of the Corporation on the date 24 months prior to the date of the
event that may constitute a Change in Control (the “original directors”) or (ii)
were elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the aggregate of the original directors who were still
in office at the time of the election or nomination and the directors whose
election or nomination was previously so approved;

 

d. any transaction as a result of which any person is the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Corporation representing at least 50% of the total voting power
represented by the Corporation’s then outstanding voting securities. For
purposes of this Paragraph (d), the term “person” shall have the same meaning as
when used in sections 13(d) and 14(d) of the 1934 Act but shall exclude (i) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or of a Parent or Subsidiary and (ii) a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of the Common Stock of the Corporation;
or

 

e. a transaction shall not constitute a Change in Control if its sole purpose is
to change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately before such transaction.

 

A-1



--------------------------------------------------------------------------------

D. Code shall mean the Internal Revenue Code of 1986, as amended.

 

E. Common Stock shall mean the Corporation’s common stock.

 

F. Corporation shall mean Vignette Corporation, a Delaware corporation.

 

G. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

H. Exercise Price shall mean the exercise price per share as specified in the
Grant Notice.

 

I. Exercise Schedule shall mean the exercise schedule specified in the Grant
Notice.

 

J. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

K. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

 

(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange which serves as the primary market
for the Common Stock, as such price is officially quoted in the composite tape
of transactions on such exchange. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.

 

L. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

M. Grant Notice shall mean the Notice of Grant of Automatic Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

 

N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

O. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

A-2



--------------------------------------------------------------------------------

P. Notice of Exercise shall mean the notice of exercise in the form of Exhibit I
or such other form approved by the Corporation.

 

Q. Option Shares shall mean the number of shares of Common Stock subject to the
option.

 

R. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

 

S. Plan shall mean the Corporation’s 1999 Non-Employee Director Option Plan.

 

T. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.

 

A-3